 


 HR 3304 ENR: National Guard and Reservists Debt Relief Extension Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen
H. R. 3304
 
AN ACT
To exempt for an additional 4-year period, from the application of the means-test presumption of abuse under chapter 7, qualifying members of reserve components of the Armed Forces and members of the National Guard who, after September 11, 2001, are called to active duty or to perform a homeland defense activity for not less than 90 days.
 
 
1.Short titleThis Act may be cited as the National Guard and Reservists Debt Relief Extension Act of 2019.  2.National guard and reservists debt relief amendmentSection 4(b) of the National Guard and Reservists Debt Relief Act of 2008 (Public Law 110–438; 122 Stat. 5000) is amended by striking 11-year and inserting 15-year. 
3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 